Case 8:18-cr-00537-EAK-JSS Document 63 Filed 11/18/19 Page 1 of 5 PagelD 15g 3° 1 %8

Nicholas Bollman
8:18-cr-537-T-17JSS

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA Case Number: 8:18-cr-537-T-17JSS
V. . | USM Number: 71537-018
NICHOLAS BOLLMAN Nicole Hardin, AFPD

 

JUDGMENT IN A CRIMINAL CASE

The Defendant pleaded guilty to Count One of the Superseding Information. The Defendant is adjudicated guilty of the
following offense:

Date Offense ‘ Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. § 922(g9)(1) and Possession of a Firearm While a Felon November 1, 2017 One

924(A)(2)

The Defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

The underlying Indictment is dismissed on government's motion.

IT IS ORDERED that the Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the Defendant shall notify the court and United States Attorney of any material

change in the Defendant's economic circumstances.

Date of Imposition of Judgment:

November 15, 2019

 

      

RICT JUDGE

 

UNITED D STATES DI

November /S , 2019

 
   

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:18-cr-00537-EAK-JSS Document 63 Filed 11/18/19 Page 2 of 5 PagelD 15g ee? 8

Nicholas Boliman
8:18-cr-537-T-17JSS

IMPRISONMENT

The Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of TWELVE (12) MONTHS and ONE (1) DAY as to Count One of the Superseding Information. Defendant shall
receive credit for time served as calculated by the Bureau of Prisons.

The Court makes the following recommendations to the Bureau of Prisons:

18 Choice of Incarceration: Pinellas County Jail, if available
2" Choice of Incarceration: Coleman, Florida (Low)

Unicor to send support for minor children.

Provide substance abuse program.

Provide education to procure GED.

Vocational education in welding and HVAC.

Oakwn >

The Defendant is remanded to the custody of the United States Marshal.

RETURN

 

 

 

 

 

 

 

| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:18-cr-00537-EAK-JSS Document 63 Filed 11/18/19 Page 3 of 5 PagelD 160 page ors

Nicholas Bollman
8:18-cr-537-T-17JSS

SUPERVISED RELEASE

‘Upon release from imprisonment, the Defendant will be on supervised release for a term of THIRTY-SIX (36)
‘MONTHS as to Count One of the Superseding Information.

MANDATORY CONDITIONS

Defendant shall not commit another federal, state or local crime.

Defendant shall not unlawfully possess a controlled substance.

Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit to one drug test
within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
court.

4. Defendant shall cooperate in the collection of DNA as directed by the Probation Officer.

oONnN>

. The Defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The Defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 4 of
Case 8:18-cr-00537-EAK-JSS Document 63 Filed 11/18/19 Page 4 of 5 PagelD 161 “9 8

Nicholas Bollman
8:18-cr-537-T-17JSS

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, Defendant shall comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by Probation Officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1.

10.

11.
12.

13.

Defendant shall report to the Probation Office in the federal.judicial district where you are authorized to reside within
72 hours of your release from imprisonment, unless the Probation Officer instructs you to report to a different .
Probation Office or within a different time frame. After initially reporting to the Probation Office, the Defendant will
receive instructions from the court or the Probation Officer about how and when the Defendant must report to the
Probation Officer, and the Defendant must report to the Probation Officer as instructed.

After initially reporting to the Probation Office, you will receive instructions from the court or the Probation Officer
about how and when Defendant shall report to the Probation Officer, and Defendant shall report to the Probation
Officer as instructed.

Defendant shall not knowingly leave the federal judicial district where you are authorized to reside without first
getting permission from the court or the Probation Officer.

Defendant shall answer truthfully the questions asked by your Probation Officer

Defendant shall live at a place approved by the Probation Officer. If you plan to change where you live or anything

about your living arrangements (such as the people you live with), Defendant shall notify the Probation Officer at

least 10 days before the change. If notifying the Probation Officer in advance is not possible due to unanticipated
circumstances, Defendant shall notify the Probation Officer within 72 hours of becoming aware of a change or
expected change.

Defendant shall allow the Probation Officer to visit you at any time at your home or elsewhere, and Defendant shall
permit the Probation Officer to take any items prohibited by the conditions of your supervision that he or she .
observes in plain view.

Defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the Probation
Officer excuses you from doing so. If you do not have full-time employment Defendant shall try to find full-time
employment, unless the Probation Officer excuses you from doing so. If you plan to change where you work or
anything about your work (such as your position or your job responsibilities), Defendant shall notify the Probation
Officer at least 10 days before the change. If notifying the Probation Officer at least 10 | days in advance is not
possible due to unanticipated circumstances, Defendant shall notify the Probation Officer within 72 hours of
becoming aware of a change or expected change.

Defendant shall not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, Defendant shall not knowingly communicate or interact’ with that person
without first getting the permission of the Probation Officer.

If you are arrested or questioned by a law enforcement officer, Defendant shall notify the Probation Officer within
72 hours.
Defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person such as nunchakus or tasers).

Defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.

If the Probation Officer determines that you pose a risk to another person (including an organization), the Probation
Officer may require you to notify the person about the risk and Defendant shall comply with that instruction. The
Probation Officer may contact the person and confirm that you have notified the person about the risk.

Defendant shall follow the instructions of the Probation Officer related to the conditions of supervision.

U.S. Probation Office Use Only

 AU.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov. ,

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
‘Case 8:18-cr-00537-EAK-JSS Document 63 Filed 11/18/19 Page 5 of 5 PagelD 162 99° 9 °F°

Nicholas Bollman
8:18-cr-537-T-17JSS

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
follow the probation officer’s instructions regarding the implementation of this court directive.
Further, the defendant shall contribute to the costs of these services not to exceed an amount
determined reasonable by the Probation Office's Sliding Scale for Substance Abuse Treatment
Services. During and upon completion of this program, the defendant is directed to submit to
random drug testing.

2. The defendant must make a good faith effort to obtain his General Educational Development (GED)
certificate.

3. The defendant shall submit to a search of your person, residence, place of business, any storage
units under the defendant’s control, or vehicle, conducted by the United States Probation Officer at
a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release. Failure to submit to a search may be grounds for
revocation. You shall inform any other residents that the premises may be subject to a search
pursuant to this condition.

CRIMINAL MONETARY PENALTIES

The Defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment Restitution Fine AVAA_. JVTA
Assessment* Assessment**
$100.00 N/A Waived N/A N/A

SCHEDULE OF PAYMENTS

Having assessed The Defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
Special Assessment shall be paid in full and is due immediately.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the’court, unless otherwise directed by the court, the Probation Officer, or the United States attorney.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA

assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, and (9) penalties, and (10)
costs, including cost of prosecution and court costs.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
